In re Robin Brett Polk, applying for writs of certiorari, review and mandamus. Parish of St. Tammany. No. 70156.
Writ granted. The cause is remanded to the trial court with direction to hold an evidentiary hearing to determine whether vel non the victim of the alleged kidnapping was released under such circumstances as would invoke the noncapital limitation of R.S. 14:44.
If the trial court finds that the capital penalty cannot be imposed under the terms of the statute, it is directed to admit the defendant to bail in such amount as it deems sufficient.
This Order is without prejudice to the right of the State to show that the non-capital limitation of R.S. 14:44 does not apply or to the right of the Defendant to re-urge his constitutional attack on the death penalty under R.S. 14:44 in the event that he is not admitted to bail after hearing.